In a matrimonial action in which the parties were divorced by judgment dated March 7, 2001, the defendant appeals from so much of an order of the Supreme Court, Rockland County (Weiner, J.), dated February 8, 2002, as granted that branch of the plaintiffs motion which was to direct him to reimburse the plaintiff the sum of $11,099.10 representing the amount paid by the plaintiff to satisfy a judgment against the defendant’s corporation.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion which was to direct the defendant to reimburse the plaintiff the sum of $11,099.10 representing the amount paid by the plaintiff to satisfy a judgment against the defendant’s corporation is denied.
*629The plaintiff commenced this action for divorce in August 1999. Pursuant to an order of the Supreme Court, Rockland County, dated May 24, 2000, Wayside Realty, Inc. (hereinafter Wayside), a corporation owned solely by the defendant, transferred a certain piece of real property to the plaintiff. On August 9, 2000, a judgment was entered against Wayside for an unpaid realtor’s commission.
In September 2000 the plaintiff and the defendant entered into a stipulation of settlement of the divorce action in which the parties set forth their separate debts; each party agreed to be responsible for her or his respective indebtedness. The debt owed by Wayside was not listed on the husband’s statement of net worth, and he retained sole ownership of Wayside pursuant to the parties’ stipulation.
On December 19, 2000, in the course of obtaining a mortgage loan for the real property, the plaintiff satisfied the judgment representing the unpaid debt of Wayside. The plaintiff then moved in the divorce action to hold the defendant in contempt for failing to pay this corporate debt, and for a judgment against the defendant for the amount of the satisfied judgment. She relied on the language of their divorce stipulation specifying that each party would be responsible for his or her own indebtedness. The Supreme Court granted that branch of the motion which was to direct the defendant to reimburse her the sum of $11,099.10 representing the amount she paid to satisfy the judgment. We reverse.
While the parties’ stipulation of settlement clearly and unambiguously provided that each party would be responsible for his or her own indebtedness, and that neither would make any claim against the other for the payment of any such indebtedness, there is simply no language in the stipulation of settlement, the general releases executed as part of the stipulation of settlement, or the judgment of divorce, requiring the defendant to reimburse the plaintiff for this corporate debt which the plaintiff voluntarily paid and the validity of which the corporation contests. Accordingly, the Supreme Court erred in granting that branch of the plaintiffs motion which was to direct the defendant to reimburse her the sum of $11,099.10 representing the amount she paid to satisfy the judgment. Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.